Evans, C. J.
(dissenting). I do not think the reversal of this case is justified by the record before us. No effort was made by plaintiff to show how many men were customarily used; nor how many men were reasonably and ordinarily necessary; nor how many men could have done the work with safety. Plaintiff rests' this proposition solely upon the fact that the accident occurred. Because the men testified that, when the pole began to slip and roll, they could not control it, it is assumed that a larger number of men could have controlled it necessarily, and that if such larger number had been present, the accident would not have happened. This rule would make the master an insurer against all accidents. Eor, generally speaking, all accidents could be prevented if the immediate conditions causing them could be foreseen, and appropriate precautions taken. Seasonable diligence is what is required of the master. If he furnishes the number of men which are reasonably and ordinarily necessary to do the work under the conditions which are known, or ought to be known, by him, then he is not negligent, even though in a given case the accident might have been prevented by a larger number of men. It was incumbent upon the plaintiff to put in some evidence on this question. It might have been direct, or circumstantial, or hypothetical; ' Without *697some evidence other than the mere fact that the accident occurred the court would not have been warranted in submitting the question to the jury for their mere speculation and independent judgment. To hold otherwise would be to adopt the doctrine of' res ipsa,'loquitur. Such doctrine has not been heretofore adopted by this court. In view of plaintiffs omission to offer evidence on this question, I feel compelled to hold that he failed to make a case for the jury, and that the trial court correctly ruled in dismissing his petition. For this reason, I dissent. *698Action in equity for a partnership accounting and' for judgment on certain notes, one for $1,500, signed by E. D. Adams and M. E. Johnston, and another for $1,254, signed by E. D. Adams and Annie J. Adams. A. N. Hemingway and J. M. Adams were made parties because they claimed a lien upon certain of the partnership property, in virtue of a chattel mortgage upon the partnership property given by E. D.,Adams to secure a note for $943. The case was referred to Hon. R. P. Howell, who made a finding of facts and conclusions of law. These conclusions were favorable to plaintiff and they were adopted by the trial court. Defendant Hemingway appeals.